DETAILED ACTION
1.	This office action is a response to an application filed 04/21/2021. Claims 1-20 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/18/2021 is being considered by the examiner.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first vertex… a second vertex… a lowest point… a same straight line” recited in claim 4; “a connection line between a vertex of the first arc segment… a vertex of the second arc segment… the second straight line… a length direction… a lowest point” recited in claim 5; “a first straight line… a center point” recited in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 4, 12-13 & 15  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 4, lines 7 & 8 recite “the gripper area”, however claim 1 recites two gripper areas, thus it is unclear which gripper area is being referenced.. For examination purposes, examiner is interpreting “the gripper area” as “each of the two gripper areas”. To correct this problem, amend claim 4 to recite “each of the two gripper areas”.
As regards to claim 12, lines 1-2 recite “each sub-gripper area”, however claim 2 recites at least two sub-gripper areas, thus it is unclear whether they are the same sub-gripper areas or different. For examination purposes, examiner is interpreting “each sub-gripper area” as “each of the at least two sub-gripper areas”. To correct this problem, amend claim 12 to recite “each of the at least two sub-gripper areas”.
As regards to claim 13, line 1 recites “the two sub-gripper areas”, however claim 2 recites at least two sub-gripper areas, thus it is unclear whether they are the same sub-gripper areas or different. For examination purposes, examiner is interpreting “the two sub-gripper areas” as “the at least two sub-gripper areas”. To correct this problem, amend claim 13 to recite “the at least two sub-gripper areas”.
	As regards to claim 15, lines 1 & 2 recite “the gripper area”, however claim 1 recites two gripper areas, thus it is unclear which gripper area is being referenced.. For examination purposes, examiner is interpreting “the gripper area” as “each of the two gripper areas”. To correct this problem, amend claim 15 to recite “each of the two gripper areas”.
Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-8 & 13-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0074394 A1) hereinafter Kim.
	As regards to claim 1, Kim discloses a mask plate (abs; fig 1-6), comprising: 
a rectangular area 110 ([0043]-[0047]; fig 1-4B); and 
two gripper areas 120 which are respectively disposed on two opposite sides of the rectangular area 110, wherein each of the two gripper areas 120 has a first side (side of 120 at joint portion 130) and a third side (side opposite of side of 120 at joint portion 130) which are arranged opposite to each other, and a second side (left side of 121b as seen in fig 1-4B) and a fourth side (right side of 121c as seen in fig 1-4B) which are arranged opposite to each other, and the first side (side of 120 at joint portion 130) is disposed on one of the two opposite sides of the rectangular area 110 (see fig 1-6), and a minimum horizontal spacing between the second side (left side of 121b as seen in fig 1-4B) and the fourth side (right side of 121c as seen in fig 1-4B) is less than a side length of the first side (side of 120 at joint portion 130) ([0043]-[0059]; fig 1-4B). 
As regards to claim 2, Kim discloses a mask plate (abs; fig 1-6), wherein each of the two gripper areas 120 comprises at least two sub-gripper areas 121b, 121c, arranged at intervals, and a groove 123b is formed between two adjacent sub-gripper areas 121b, 121c ([0043]-[0059]; fig 1-4B). 
As regards to claim 3, Kim discloses a mask plate (abs; fig 1-6), wherein the second side (left side of 121b as seen in fig 1-4B) comprises a first straight line segment (uppermost/lowermost segment as seen in fig 1-4B) and a first arc segment (segment between uppermost/lowermost segment and bottom of groove 123a, as seen in fig 1-4B) which are connected with each other, and the first arc segment (segment between uppermost/lowermost segment and bottom of groove 123a, as seen in fig 1-4B) is connected with the rectangular area 110, and the fourth side (right side of 121c as seen in fig 1-4B) comprises a second straight line segment (uppermost/lowermost segment as seen in fig 1-4B) and a second arc segment (segment between uppermost/lowermost segment and bottom of groove 123c, as seen in fig 1-4B) which are connected with each other, and the second arc segment (segment between uppermost/lowermost segment and bottom of groove 123c, as seen in fig 1-4B) is connected with the rectangular area 110 ([0043]-[0059]; fig 1-4B). 
As regards to claim 4, Kim discloses a mask plate (abs; fig 1-6), wherein the first side (side of 120 at joint portion 130), the first arc segment (segment between uppermost/lowermost segment and bottom of groove 123a, as seen in fig 1-4B) and a first vertex of the rectangular area 110 intersect at a first intersection (see fig 1-4B), and the first side (side of 120 at joint portion 130), the second arc segment (segment between uppermost/lowermost segment and bottom of groove 123c, as seen in fig 1-4B) and a second vertex of the rectangular area 110 intersect at a second intersection (see fig 1-4B), and the first intersection (see fig 1-4B), the second intersection (see fig 1-4B) and a lowest point of a bottom of the groove 123b are on a same straight line, and the first vertex is a vertex close to the second side (left side of 121b as seen in fig 1-4B) of a side of the rectangular area 110 on which the each of the two gripper areas 120 is disposed, and the second vertex is a vertex close to the fourth side (right side of 121c as seen in fig 1-4B) of the side of the rectangular area 110 on which each of the two gripper areas 120 is disposed ([0043]-[0059]; fig 1-4B). 
As regards to claim 5, Kim discloses a mask plate (abs; fig 1-6), wherein a connection line between a vertex of the first arc segment (segment between uppermost/lowermost segment and bottom of groove 123a, as seen in fig 1-4B) close to the rectangular area 110 and a vertex of the second arc segment (segment between uppermost/lowermost segment and bottom of groove 123c, as seen in fig 1-4B) close to the rectangular area 110 is defined as the second straight line, and in a length direction of the first straight line segment (uppermost/lowermost segment as seen in fig 1-4B), a lowest point of a bottom of the groove 123b is located on a side of the second straight line close to or away from the rectangular area 110 ([0043]-[0059]; fig 1-4B). 
As regards to claim 6, Kim discloses a mask plate (abs; fig 1-6), wherein the mask plate is symmetrical with respect to a first straight line which is perpendicular to the first side (side of 120 at joint portion 130) and passes through a center point of the rectangular area 110 ([0043]-[0059]; fig 1-4B). 
As regards to claim 7, Kim discloses a mask plate (abs; fig 1-6), wherein in a length direction of the first side (side of 120 at joint portion 130), a sum of a horizontal spacing between the first straight line segment (uppermost/lowermost segment as seen in fig 1-4B) and the first intersection (see fig 1-4B) and a horizontal spacing between the second straight line segment (uppermost/lowermost segment as seen in fig 1-4B) and the second intersection (see fig 1-4B) is 30% to 40% of the side length of the first side (side of 120 at joint portion 130) ([0043]-[0059]; fig 1-4B). 
As regards to claim 8, Kim discloses a mask plate (abs; fig 1-6), wherein the groove 123b comprises a third straight line segment (left uppermost/lowermost segment as seen in fig 1-4B), a third arc segment (left segment between uppermost/lowermost segment and bottom of groove 123b, as seen in fig 1-4B) and a fourth straight line segment (right uppermost/lowermost segment as seen in fig 1-4B) which are connected in sequence, wherein a radius of the first arc segment (segment between uppermost/lowermost segment and bottom of groove 123a, as seen in fig 1-4B) and a radius of the second arc segment (segment between uppermost/lowermost segment and bottom of groove 123c, as seen in fig 1-4B) are both r1, and a radius of the third arc segment (segment between uppermost/lowermost segment and bottom of groove 123b, as seen in fig 1-4B) is r2, wherein r1≥r2 ([0043]-[0059]; fig 1-4B). 
As regards to claim 13, Kim discloses a mask plate (abs; fig 1-6), wherein the at least two gripper areas 120 are respectively disposed on two opposite short sides of the rectangular area 110 ([0043]-[0059]; fig 1-4B). 
As regards to claim 14, Kim discloses a mask plate (abs; fig 1-6), wherein the mask plate is a fine metal mask plate ([0005]). 
As regards to claim 15, Kim discloses a mask plate (abs; fig 1-6), wherein when each of the two gripper areas 120 area includes at least two sub-gripper areas 121b, 121c, the third side (side opposite of side of 120 at joint portion 130) of each of the two gripper areas 120 refers to sides of all sub-gripper areas 121b, 121c, away from the rectangular area 110 ([0043]-[0059]; fig 1-4B). 
As regards to claim 16, Kim discloses a mask plate (abs; fig 1-6), wherein in the length direction of the first side (side of 120 at joint portion 130), the horizontal spacing between the first straight line segment (uppermost/lowermost segment as seen in fig 1-4B) and the first intersection (see fig 1-4B) is equal to the horizontal spacing between the second straight line segment (uppermost/lowermost segment as seen in fig 1-4B) and the second intersection (see fig 1-4B) ([0043]-[0059]; fig 1-4B). 
As regards to claim 17, Kim discloses a mask plate (abs; fig 1-6), wherein r1=r2 ([0043]-[0059]; fig 1-4B). 
As regards to claim 18, Kim discloses a mask plate (abs; fig 1-6), wherein a length of the first straight line segment (uppermost/lowermost segment as seen in fig 1-4B) is equal to a length of the second straight line segment (uppermost/lowermost segment as seen in fig 1-4B), a length of the third straight line segment (uppermost/lowermost segment as seen in fig 1-4B) is equal to a length of the fourth straight line segment (uppermost/lowermost segment as seen in fig 1-4B), and the radius of the first arc segment (segment between uppermost/lowermost segment and bottom of groove 123a, as seen in fig 1-4B) is equal to the radius of the second arc segment (segment between uppermost/lowermost segment and bottom of groove 123c, as seen in fig 1-4B) ([0043]-[0059]; fig 1-4B). 
As regards to claim 19, Kim discloses a mask plate (abs; fig 1-6), wherein the rectangular area 110 comprises a display area disposed in the middle of the rectangular area 110 and fixation areas 130 disposed on two sides of the display area ([0043]-[0059]; fig 1-4B).
As regards to claim 20, Kim discloses a mask plate (abs; fig 1-6), wherein the display area of the mask plate has a plurality of openings 111 distributed in an array ([0043]-[0059]; fig 1-4B).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1-3 above.
As regards to claim 9, Kim discloses a mask plate (abs; fig 1-6), wherein r1 and r2 can be measured in mm ([0043]-[0059]; fig 1-4B), however Kim does not disclose r1-r2≤20 mm. 
Although Kim does not explicitly disclose the claimed radii relative dimensions, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kim to have the radii recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the radii (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the radii.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 10, Kim discloses a mask plate (abs; fig 1-6), wherein the length of each of the first straight line segment (uppermost/lowermost segment as seen in fig 1-4B), the second straight line segment (uppermost/lowermost segment as seen in fig 1-4B), the third straight line segment (uppermost/lowermost segment as seen in fig 1-4B) and the fourth straight line segment (uppermost/lowermost segment as seen in fig 1-4B) can be measured in mm ([0043]-[0059]; fig 1-4B), however Kim does not disclose is 10 to 20 mm respectively. 
Although Kim does not explicitly disclose the claimed radii relative dimensions, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kim to have the radii recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the radii (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the radii.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 11, Kim discloses a mask plate (abs; fig 1-6), can be measured in mm ([0043]-[0059]; fig 1-4B), however Kim does not disclose wherein r1 is 15 to 30 mm, and r2 is 15 to 25 mm
Although Kim does not explicitly disclose the claimed radii relative dimensions, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kim to have the radii recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the radii (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the radii.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 12, Kim discloses a mask plate (abs; fig 1-6), wherein a length of a side of each of the at least two sub-gripper areas away from the first side (side of 120 at joint portion 130) can be measured in mm ([0043]-[0059]; fig 1-4B), however Kim does not disclose is 10 mm to 40 mm. 
Although Kim does not explicitly disclose the claimed length relative dimensions, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kim to have the length recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the length (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the length.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717